TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 18, 2018



                                      NO. 03-18-00203-CV


                                   J. A. and J. H., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the decree terminating parental rights signed by the trial court on March

13, 2018. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the decree. Therefore, the Court affirms the trial court’s decree terminating

parental rights. Because appellants are indigent and unable to pay costs, no adjudication of costs

is made.